Title: From George Washington to Jeremiah Wadsworth, 14 February 1779
From: Washington, George
To: Wadsworth, Jeremiah

Sir
[Middlebrook, 14 Feb. 1779]

If my Order of the 12th Inst. respecting the Magazine of Provisions at Fort Pitt did not explicitly declare that the Quantity there directed to be laid up by the first of May is to be over & above the necessary Supplies for the Troops in that Quarter, I now inform you that this was my meaning—& I have further to desire that you will form a Magazine under like Circumstances and for the same time (that is four Months) for one thousand Men at Sunbury on Susquehannah.
For particular reasons, I think it adviseable that the Magazine at Pittsburgh should be drawn from the Frontiers of Virginia and the Parts of Pennsylvania contiguous to that Post; and that the Supplies for Sunbury be drawn from the West Side of the Susquehannah—You will consult the Quarter Master General on the Means of transportation that no disappointment may take Place in either of these Cases.
You will furnish me with Returns of the Provision & other Articles in your Department which are on hand the first day of every Month and where they lie. Given at Middlebrook this 14th day of February 1779.
G. Washington
